PER CURIAM.
Appellant was charged with three specific violations of his conditions of probation. At the hearing the state presented evidence on only one, namely, the failure to file any reports for an extended period. The written order of revocation erroneously recited the guilt of appellant on all three violations.
We, therefore, strike the finding of guilt as to the other two charges. The order of revocation, together with the judgment and sentence, are otherwise affirmed.
GRIMES, C. J., and SCHEB and OTT, JJ., concur.